DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments

The amendments filed on 06/27/2022 have been received, to which the Applicant is thanked. Claims 10 & 17 have been cancelled and removed from consideration. New claims 21 & 22 have been entered into consideration. The Applicant has overcome the claim objection of record and it has been withdrawn from consideration.
  
Response to Arguments
 
The arguments have been fully considered, but have not been found to be persuasive. 
 
In response to Applicants argument on pages 10-13 regarding newly amended claim language,
 
The examiner respectfully responds the Applicants arguments are directed to new amendments to the claim language, which have been addressed in the rejection below. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, & 22 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumi et al (US 5,193,355), hereinafter referred to as Matsumi, in further view of Gunji et al (US 2002/0144513), hereinafter referred to as Gunji ‘513.

Regarding claim 1, Matsumi (US 5,193,355) shows a housing (1, Fig. 6) assembly comprising: a face frame (4, Fig. 12) including: 5a main vent (46, Fig. 8/10 – the face frame 4 includes the main vent 46, as the main vent 46 is connected to the face frame 4 when in functional form, as the two elements are connected by the Applicants own special definition given on Page 8, Lines 22-27); a plurality of auxiliary vents (Fig. 10 – there are two element 60s which are recessions on the face of element 56) disposed at a lower side of the main vent (Fig. 10 – given the fact that the Applicant has shown the plurality of auxiliary vents 15 to be on a plane perpendicular to the plane on which the main vent 11 is located on in Fig. 14, The Examiner is understanding the phrase “”for air ventilation in parallel” to mean the two vent types are to have the ventilation process occur at the same time; the main vent and the plurality of auxiliary vents ventilate air in parallel, as the main vent is for venting conditioned air, while the plurality of auxiliary vents provide air to the fan); and a plurality of first snap joint members (78, Fig. 12) located at two opposite sides of the main vent (Fig. 8/12); and a face plate (Fig. 10 – the face plate comprises of elements 2, 5, 46, & 52) including: an air hole (5, Fig. 8) in communication with the main vent (Fig. 8 – the main vent 46 is in fluid communication with the air hole 5, as they are both inside the indoor mounting space A); and 10a plurality of second snap joint members (80, Fig. 11) distributed at two opposite sides of the face plate (Fig. 11) and arranged centrosymmetrically (Fig. 11 – the plurality of second snap joint members are arranged centrosymetrically, or symmetric with respect to a central point), the plurality of second snap joint members being configured to be fitted with the plurality of first snap joint members in one-to-one correspondence (Col. 6, Lines 44-47).  
	However, Matsumi lacks showing a plurality of auxiliary vents having different sizes.
	Gunji ‘513 (US 2002/0144513), an air conditioner with vents, is in the same field of endeavor as Matsumi which is an air conditioner with vents.
Gunji ‘513 teaches a plurality of auxiliary vents (see Annotated Figure 2) having different sizes (Fig. 7/ Annotated Figure 2 – the plurality of auxiliary vents have different sizes, as the auxiliary vents on the sides are larger than the middle auxiliary vent).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsumi to incorporate the teachings of Gunji ‘513 to provide a plurality of auxiliary vents having different sizes, which would provide a front panel which is projected forward similar to a ceiling suspension type in order to reduce surface installation space while being the wall suspension type (¶0009, Lines 1-5).
 



    PNG
    media_image1.png
    494
    633
    media_image1.png
    Greyscale

Annotated Figure 2

Regarding claim 152, Matsumi shows wherein each of the second snap joint members includes an elastic hook configured to be hooked on a corresponding one of the first snap joint members (Col. 6, Lines 44-47 – the second snap joint members are claws, which have hooks, that are configured to be hooked on the first snap joint members 78).  

Regarding claim 3, Matsumi shows wherein: 20the face frame (4, Fig. 12) includes a plurality of first positioning members (48, Fig. 10); the face plate includes a plurality of second positioning members (47, Fig. 10) at two opposite sides of the face plate (Fig. 10) and arranged centrosymmetrically (Fig. 10 – the plurality of second positioning members are arranged centrosymettrically, or symmetric with respect to a central point); and the plurality of first positioning members and the plurality of second positioning members are positioned and configured to be fitted in one-to-one correspondence to position and 25mount the face plate at the face frame (Col. 5, Line 61).  

Regarding claim 4, Matsumi shows wherein each of the first positioning 25Client Ref No. P201912095-WO-USAttorney Docket No. 00278.1060.OOUSmembers (48, Fig. 8/10) includes a fitting groove (Fig. 8 – Figure 8 shows the assembled invention including the plurality of second positioning members 47 fitting inside the groove of the first positioning members 48, as it has already been established that the first positioning members are made to fit the second positioning member) formed in the face frame (4, Fig. 10), and each of the second positioning members (47, Fig. 10) extends into the corresponding fitting groove (Fig. 8).  

Regarding claim 5, Matsumi shows wherein for each of first positioning 5member and a corresponding second positioning member, at least one of a surface of the first positioning member in contact with the corresponding second positioning member or a surface of the corresponding second positioning member in contact with the first positioning member includes a contact convex rib (Fig. 8 – the surface of the second positioning member 47, as can be seen in Fig. 8 engaged with the first positioning member, is itself a contact rib, which is convex in nature, as it extends from element 46, into the first positioning member 48 (Fig. 10)).  

Regarding claim 7, Matsumi shows wherein: the face frame (4, Fig. 12) includes a plurality of first limiting members (79, Fig. 10 – the face frame 4 comprises of a limiting member 79, of which comprises of two specific locations between elements 48, or where the plurality of first limiting members are outlined, where the plurality of second limiting members 81 are configured to be fitted to) centrosymmetrically 15distributed at two opposite sides of the face frame (Fig. 11/12 – as the plurality of second limiting members are arranged centrosymmetrically, as are the specific locations of where the plurality of first limiting members are distributed centrosymmetrically at two opposite sides of the face frame 4); and the face plate includes a plurality of second limiting members (81, Fig. 11) configured to be fitted with the plurality of first limiting members in one-to-one correspondence to limit displacement of the face plate (Col. 6, Lines 47-48).  

Regarding claim 208, Matsumi shows wherein each of the first limiting members (79, Fig. 10) includes a limiting protrusion (Col. 6, Lines 47-48 – the first limiting members are comprised of a bent portion, or a limiting protrusion), each of the second limiting members (81, Fig. 11) includes a limiting groove (Fig. 11 – the limiting groove can be seen as the space between the top of the face plate and the bottom part of the claw of the second limiting member) provided in the face plate (2, Fig. 11), and the limiting protrusion is configured to extend into the limiting groove and abut against an inner wall of the limiting groove (Fig. 11/12, Col. 6, Lines 47-48).  

Regarding claim 21, Matsumi shows wherein: two or more of the plurality of first snap joint members (78, Fig. 12) are located at each of the two opposite sides of the main vent (Fig. 9/12 – when assembled, the plurality of first snap joint members 78 are located at the opposing sides of the main vent 46, with the opposing sides being bisected by a vertical line down the main vent); and two or more of the plurality of second snap joint members (80, Fig. 11) are located at each of the two opposite sides of the face plate (Fig. 10/11 – the face plate comprises of elements 2, 5, 46, & 52; of which the plurality of second snap members 80 are located on opposing sides of the face plate,  with the opposing sides being bisected by a vertical line down the face plate).  

Regarding claim 22, Matsumi shows elements of the claimed invention as stated above in claim 1 including the plurality of auxiliary vents.
However, Matsumi lack showing wherein the plurality of auxiliary vents include: a middle auxiliary vent having a first size; and two side auxiliary vents arranged at two sides of the middle auxiliary vent, respectively, the two side auxiliary vents having a second size, and the first size being smaller than the second size.
Gunji ‘513 teaches wherein the plurality of auxiliary vents (see Annotated Figure 2) include: a middle auxiliary vent (see Annotated Figure 2) having a first size (Fig. 10/ see Annotated Figure 2); and two side auxiliary vents (see Annotated Figure 2) arranged at two sides of the middle auxiliary vent (see Annotated Figure 2), respectively, the two side auxiliary vents having a second size (Fig. 10/ see Annotated Figure 2), and the first size being smaller than the second size (Fig. 10/ see Annotated Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsumi to incorporate the teachings of Gunji ‘513 to provide wherein the plurality of auxiliary vents include: a middle auxiliary vent having a first size; and two side auxiliary vents arranged at two sides of the middle auxiliary vent, respectively, the two side auxiliary vents having a second size, and the first size being smaller than the second size, which would provide a front panel which is projected forward similar to a ceiling suspension type in order to reduce surface installation space while being the wall suspension type (¶0009, Lines 1-5).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumi et al (US 5,193,355), hereinafter referred to as Matsumi, in view of Gunji et al (US 2002/0144513), hereinafter referred to as Gunji ‘513, in further view of Gunji et al (US 6,393,856), hereinafter referred to as Gunji.

Regarding claim 6, Matsumi shows elements of the claimed invention as stated above in claim 3 including the second snap joint members, the face plate, and the second positioning members.
However, the combination of Matsumi & Gunji ‘513 lacks showing wherein the second snap joint 10members are provided at an upper side and a lower side of the face plate, and the second positioning members are provided at a left side and a right side of the face plate.  
Gunji (US 6,393,856), an air conditioner, is in the same field of endeavor as Matsumi which is an air conditioner. 
Gunji teaches wherein the second snap joint 10members (313/333, Fig. 20) are provided at an upper side (Fig. 20) and a lower side (Fig. 20) of the face plate (170, Fig. 20), and the second positioning members (355/356, Fig. 20) are provided at a left side and a right side of the face plate (Fig. 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Matsumi & Gunji ‘513  to incorporate the teachings of Gunji to provide wherein the second snap joint 10members are provided at an upper side and a lower side of the face plate, and the second positioning members are provided at a left side and a right side of the face plate, which would help provide an arrangement that promotes a streamlined appearance without any of the securing means within sight (Col. 2, Lines – 20-24). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumi et al (US 5,193,355), hereinafter referred to as Matsumi, in view of Gunji et al (US 2002/0144513), hereinafter referred to as Gunji ‘513, in further view of Lee et al (US 2017/0115028), hereinafter referred to as Lee.

Regarding claim 259, Matsumi shows the first limiting members, (Fig. 10), and a space for inserting a filter (52, Fig. 10). 
However, the combination of Matsumi & Gunji ‘513  lacks showing wherein at least two of the first limiting members include abutting protrusions facing the face frame directly, and a space for inserting a filter is formed between the face frame and the abutting protrusions.  
Lee (US 2017/0115028), an air conditioner with a filter, is in the same field of endeavor as Matsumi which is an air conditioner with a filter. 
Lee teaches wherein at least two of the first limiting members (130, Fig. 6) include abutting protrusions (135, Figs. 9/10) facing the face frame (100, Fig. 6) directly, and a space for inserting a filter (120, Figs. 3/6/10) is formed between the face frame and the abutting protrusions (Fig. 6/10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Matsumi & Gunji ‘513  to incorporate the teachings of Lee to provide wherein at least two of the first limiting members include abutting protrusions facing the face frame directly, and a space for inserting a filter is formed between the face frame and the abutting protrusions, which would provide an air conditioner that allows a user to easily couple a cover member (¶0011).

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumi et al (US 5,193,355), hereinafter referred to as Matsumi, in further view of Gunji et al (US 2002/0144513), hereinafter referred to as Gunji ‘513.

Regarding claim 511, Matsumi (US 5,193,355) shows a window air conditioner comprising: a main unit (1, Fig. 6); and a housing assembly (Fig. 6 – the main unit comprises of several parts that is the assembly of the housing) accommodating the main unit, the housing assembly including: a face frame (4, Fig. 10) provided at a front side of the main unit (Fig. 8 – the face frame is provided at a front side of the main unit that extends past the window base, inside the room), an outer peripheral wall (Fig. 7 – the outer peripheral wall can be seen in Fig. 7) of the face frame is located outside an outer peripheral wall of the main unit (Fig. 7), and the face 10frame including: a main vent (46, Fig. 8/10 – the face frame 4 includes the main vent 46, as the main vent 46 is connected to the face frame 4 when in functional form, as the two elements are connected by the Applicants own special definition given on Page 8, Lines 22-27); a plurality of auxiliary vents (Fig. 10 – there are two element 60s which are recessions on the face of element 56) disposed at a lower side of the main vent (Fig. 10 – the plurality of auxiliary vents are disposed at a lower side of the main vent 46), where the main vent and the plurality of auxiliary vents are for air ventilation in parallel (Fig. 10 – given the fact that the Applicant has shown the plurality of auxiliary vents 15 to be on a plane perpendicular to the plane on which the main vent 11 is located on in Fig. 14, The Examiner is understanding the phrase “”for air ventilation in parallel” to mean the two vent types are to have the ventilation process occur at the same time; the main vent and the plurality of auxiliary vents ventilate air in parallel, as the main vent is for venting conditioned air, while the plurality of auxiliary vents provide air to the fan); and a plurality of first snap joint members (78, Fig. 12) located at two opposite sides of the main vent (Fig. 8/12); and a face plate (Fig. 10 – the face plate comprises of elements 2, 5, 46, & 52) including: 15an air hole (5, Fig. 8) in communication with the main vent (Fig. 8 – the main vent 46 is in fluid communication with the air hole 5, as they are both inside the indoor mounting space A); and a plurality of second snap joint members (80, Fig. 11) distributed at two opposite sides of the face plate (Fig. 11) and arranged centrosymmetrically (Fig. 11 – the plurality of second snap joint members are arranged centrosymmetrically), the plurality of second snap joint members being configured to be fitted with the plurality of first snap joint members in one-to-one correspondence (Col. 6, Lines 44-47).  
However, Matsumi lacks showing a plurality of auxiliary vents having different sizes.
	Gunji ‘513 (US 2002/0144513), an air conditioner with vents, is in the same field of endeavor as Matsumi which is an air conditioner with vents.
Gunji ‘513 teaches a plurality of auxiliary vents (see Annotated Figure 2) having different sizes (Fig. 7/ Annotated Figure 2 – the plurality of auxiliary vents have different sizes, as the auxiliary vents on the sides are larger than the middle auxiliary vent).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsumi to incorporate the teachings of Gunji ‘513 to provide a plurality of auxiliary vents having different sizes, which would provide a front panel which is projected forward similar to a ceiling suspension type in order to reduce surface installation space while being the wall suspension type (¶0009, Lines 1-5).

Allowable Subject Matter

Claim 12 and its dependent claims 13-16 & 18-20, are allowed, as claim 12 now encompasses the previously indicated allowable subject matter of claim 17.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L FAULKNER whose telephone number is (469)295-9209. The examiner can normally be reached M-F: 9-7, Every other F: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN L FAULKNER/             Examiner, Art Unit 3762                                                                                                                                                                                           
/AVINASH A SAVANI/             Primary Examiner, Art Unit 3762